ORDER
PER CURIAM.
On consideration of the certified order suspending respondent from the practice of law in the state of Colorado for a period of one-year and one-day, stayed in favor of a nine-month suspension and a two-year probationary period with conditions, this court’s February 20, 2013, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause but did file an affidavit as required by D.C.Bar R. XI, § 14(g) on March 12, 2013, it is
ORDERED that James C. Underhill, Jr., is suspended from the practice of law in the District of Columbia for a period of one-year and one-day, stayed in favor of a nine-month suspension and a two-year probationary period subject to the conditions imposed by the state of Colorado, nunc pro tunc to March 12, 2013. See In re Mance, 980 A.2d 1196 (D.C.2009) (established prospective rule that a flat fee re*1060mains the client’s property until earned and failure to hold those funds in trust constitutes negligent misappropriation of funds); see also, In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).